                Case 20-10343-LSS              Doc 1835         Filed 12/14/20        Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                          Chapter 11

BOY SCOUTS OF AMERICA AND                                       Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,1
                                                                Jointly Administered
                           Debtors.
                                                                Ref. Docket Nos. 734 & 1208


                FEE EXAMINER’S FINAL REPORT REGARDING FIRST
             AND SECOND QUARTERLY FEE APPLICATIONS OF KCIC, LLC

         Rucki Fee Review, LLC (“Rucki Fee Review”), the fee examiner appointed in the above-

captioned chapter 11 cases and acting in its capacity as such (the “Fee Examiner”), hereby submits

its final report (this “Final Report”) regarding the First Interim Fee Application of KCIC, LLC, as

Insurance and Valuation Consultant for the Debtors and Debtors in Possession, for Allowance of

Compensation and Reimbursement of Expenses for the Period from February 18, 2020 to and

including April 30, 2020 [Docket No. 734] (the “First Quarterly Fee Application”) and the Second

Interim Fee Application of KCIC, LLC, as Insurance and Valuation Consultant for the Debtors

and Debtors in Possession, for Allowance of Compensation and Reimbursement of Expenses for

the Period from May 1, 2020 to and including July 31, 2020 [Docket No. 1208] (the “Second

Quarterly Fee Application” and together with the First Quarterly Fee Application, the “Quarterly

Fee Applications”) filed by KCIC, LLC (the “Firm”).




1
  The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing address
is 1325 West Walnut Hill Lane, Irving, Texas 75038.
         Case 20-10343-LSS         Doc 1835      Filed 12/14/20     Page 2 of 3




                                    BACKGROUND

1. In performance of its fee and expense review procedures and in preparation of this Final

   Report designed to quantify and present factual data relevant to the requested fees,

   disbursements and expenses contained in the Quarterly Fee Applications consistent with

   its appointment order, Rucki Fee Review reviewed the monthly fee applications filed for

   the periods set forth in the Quarterly Fee Applications, including each of the billing and

   expense entries listed in the exhibits to such monthly fee applications, for compliance with

   section 330 of the Bankruptcy Code, Bankruptcy Rule 2016 and Local Rule 2016-2, as well

   as the U.S. Trustee Guidelines for Reviewing Applications for Compensation and

   Reimbursement of Expenses Filed Under 11 U.S.C. § 330—Appendix A and the Firm’s

   retention order.


2. Rucki Fee Review did not prepare informal memos related to monthly fee applications of

   the Firm, and in the interest of efficiency given the size of the Firm’s fees and belief that

   no reduction to such fees is necessary, did not prepare an initial report with respect to the

   Quarterly Fee Applications. Instead, Rucki Fee Review has prepared only this summary

   Final Report.


                                     DISCUSSION

3. For the compensation period of February 18, 2020 through April 30, 2020, as set forth in

   the First Quarterly Fee Application, the Firm seeks interim bankruptcy court approval in

   the amount of $11,116.00 as actual, reasonable and necessary fees and for expense

   reimbursement of $0.00. For the compensation period of May 1, 2020 through July 31,

   2020, as set forth in the Second Quarterly Fee Application, the Firm seeks interim
            Case 20-10343-LSS        Doc 1835      Filed 12/14/20     Page 3 of 3




     bankruptcy court approval in the amount of $9,764.50 as actual, reasonable and necessary

     fees and for expense reimbursement of $0.00.


  4. During the first and second quarterly fee periods, the Firm’s work consisted of 26.7 hours

     and 20.4 hours, respectively, for work on the Firm’s retention application, certain coverage

     analysis and limited fee application work. Given the small volume of work by the Firm

     and the fact Rucki Fee Review does not consider the fees charged by the Firm to be

     objectionable, Rucki Fee Review will not present a detailed analysis of these fees herein.

     Rucki Fee Review also notes that it has provided the Firm with certain requests as to future

     time entries.


  5. The Firm did not request the reimbursement of any expenses during either the first quarterly

     fee period or second quarterly fee period.       Accordingly, no discussion of expense

     reimbursement is necessary.


                                       CONCLUSION

  6. Rucki Fee Review recommends the approval of the Second Quarterly Fee Application in

     the amount of $9,764.50 with respect to fees and the reimbursement of expenses in the

     amount of $0.00.

Dated: December 14, 2020                         Respectfully submitted,
Wilmington, Delaware
                                                 RUCKI FEE REVIEW, LLC
                                                 FEE EXAMINER

                                                 By: /s/ Justin H. Rucki
                                                    Justin H. Rucki
                                                    President of Rucki Fee Review, LLC
